Exhibit 99.1 AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D The undersigned hereby agree that (i) each of them is eligible to use the statement on Schedule 13D to which this Agreement is attached as an Exhibit; (ii) such statement is filed on behalf of each of them; (iii) all subsequent amendments to such statement shall be filed on behalf of each of them without the necessity of filing additional joint filing statements; and (iv) each such person acknowledges that such person is responsible for the timely filing of such amendments, for the completeness and accuracy of the information concerning such person contained herein and in any such amendment, and is not responsible for the completeness or accuracy of the information concerning the other persons making this filing or any such amendment, except to the extent that such person knows or has reason to believe that such information is inaccurate. Date:May 18, 2012 EAST ROCK CAPITAL, LLC By: D PARTNERS MANAGEMENT, LLC Managing Member By: /s/ GRAHAM DUNCAN Name: Graham Duncan Title: Managing Member EREF SPECIAL SITUATIONS, LLC By: EAST ROCK ENDOWMENT FUND, LP Managing Member By: EAST ROCK CAPITAL GP, LLC General Partner By: D PARTNERS MANAGEMENT, LLC Managing Member By: /s/ GRAHAM DUNCAN Name: Graham Duncan Title: Managing Member D PARTNERS MANAGEMENT, LLC By: /s/ GRAHAM DUNCAN Name: Graham Duncan Title: Managing Member /s/ GRAHAM DUNCAN Name: Graham Duncan SHAPIRO PARTNERS MANAGEMENT, LLC By: /s/ ADAM SHAPIRO Name: Adam Shapiro Title: Managing Member /s/ ADAM SHAPIRO Name: Adam Shapiro
